Haskell, J.
Petition for certiorari to quash the order of the Board of Police in the city of Biddeford, dismissing the plaintiff and twenty-six others from the police force.
The act of 1893, c. 625, established a board of police in Biddeford, with “authority to appoint, establish and organize the police *76force of said city, including the marshal and deputy marshal, and to remove the same for cause and make all needful rules and regulations for its government, control and efficiency.” It gave the board the same power for governing the police then vested in the city government, except as provided by the act. It continued in service the existing police force until removed by the board of police. It prohibited the appointment of more than the city government might then appoint, except thereafterwards authorized by the “city”.
In short, the existing police force was continued in service under the control of the board of police, which might remove for cause, and appoint not exceeding the number authorized by the city government. The manifest purpose of the act was to create a police force, not subject to change from the result of recurring elections, but with a tenure to be cut short only for cause. That means cause affecting the individual to be removed. It does not mean cause applicable to the force in gross or collectively. It does not mean that the force may be discharged by wholesale because they may not be agreeable to the board of commissioners.
Indeed, this view was taken by the board when it organized, for it ordained rule 41: “ Trials of police officers shall be held at such times as may be ordered by the board of police. Notice of the time and place of the trial, together with a copy of the charges and specifications, shall be served on the accused party at least two days before the time of trial, including the day of service,” etc.
Again, by rule 38, any member of the force might be disciplined or dismissed for any one of twenty-three offenses specifically named.
It is agreed that the petitioner was duly appointed and qualified as a police officer July 3,1893. That on September 14,1898, the board adopted rule 56: “Whenever the board of police consider the police ineffective on account of its number* police officers,— regular, reserved or special, — may be removed for the following cause, viz. to make more effective the police force as the board of police consider proper therefor — no offense being charged against such police officers, and the same may be done whenever said board *77of police consider the above named cause exists with no personal discredit of officers removed upon order of said board.”
Thereafterwards, on the same day that rule 56 was adopted, the board of police ordered, “Upon due consideration and investigation the board of police consider that to make the police force of Biddeford more effective, which said board consider necessary and proper that the following named men, whose names appear upon the records of said board as officers, be and hereby are removed by virtue of rule 56 of this board, and this is the order of said board, viz. Leonard Andrews” and twenty-six others whose names appear in the record of the board of police. The proceeding was without charge against any member of the police force or notice to any one of the policemen removed.
Rule 56 was in violation of the statute creating the board of police, and their action under it was an attempted exercise of power not conferred by the statute and therefore void. The board was only authorized to remove for cause, and such removal is a judicial act, to be made only upon notice and hearing. State v. Donovan, 89 Maine, 448; Andrews v. King, 77 Maine, 224.

Writ to issue.